DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/472,588, for a SYSTEMS FOR MONITORING THE OPERATION OF AN ENERGY CHAIN, filed on 6/21/2019.  Claims 1-30 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 20, there is an inconsistency between the language in the preamble and certain portions in the body of the claims, thereby making the scope of the claims unclear.  The preamble in claims 1, 10 and 20 clearly indicate that a subcombination is being claimed, e.g., "a monitoring system for system for operation of an energy chain for guiding at least one line between a first connection point, for connection to a base and a second connection point, relatively moveable thereto, for connection to a driver...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a monitoring system," the energy chain being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said energy chain."
The problem arises when the energy chain is positively recited within the body of the claim, such as, "…comprising: an energy chain."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a system and an energy chain are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the system or the in combination with the energy chain.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the system alone or the combination of the system and the energy chain.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 2-9, 11-19 and 21-30 are rejected for the same reasons as dependent on claims 1, 10 and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddall (U.S. Pat. 9,372,138).
Regarding claim 1, as best understood, Riddall teaches a monitoring system for operation of an energy chain for guiding at least one line between a first connection point, for connection to a base and a second connection point, relatively moveable thereto, for connection to a driver, comprising: an energy chain which is displaceable along a displacement path while forming a moveable strand, a stationary strand and a deflection arc therebetween; at least one sensor (115) which generates at least one output dependent upon a condition of the energy chain; and an evaluation unit (116) which evaluates the at least one output of the at least one sensor, in order to monitor whether an error condition occurs in operation of the energy chain; wherein the at least one sensor is arranged stationary, forms a detection path along the displacement path of the energy chain and reacts to an approach of the energy chain to the at least one sensor and/or to a contact of the at least one sensor by the energy chain (col. 3, line 57 – col. 4, line 3).





[AltContent: textbox (movable strand)]
[AltContent: textbox (sensor)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (energy chain )][AltContent: arrow]
    PNG
    media_image1.png
    274
    712
    media_image1.png
    Greyscale

[AltContent: textbox (stationary strand)][AltContent: textbox (deflection arc)]



Regarding claim 2, as best understood, Riddall teaches the system of claim 1, wherein the at least one sensor is configured as a contactless proximity switch and interacts with the energy chain in a contactless manner (see col. 3, line 57 – col. 4, line 3).
Regarding claim 5, as best understood, Riddall teaches the system of claim 1, wherein the evaluation unit comprises a storage (120), in which at least one nominal reference sensor is storable, in order to continuously compare the at least one output of the at least one sensor to the at least one nominal reference sensor output during operation.
Allowable Subject Matter
Claims 3, 4, 6-9, 11-19 and 21-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9920815, 7388154.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 10, 2022